Opinion of the Justices of the Supreme Court in response to questions propounded by the Senate under Code 1940, Tit. 13, § 34, as to the validity of a local act relating to Marion County.
Question answered.
                     Senate Joint Resolution No. 25 By Mr. Fite
Be it resolved by the Senate of Alabama:
The written opinion of the Justices of the Supreme Court relative to the following important constitutional question is respectfully requested:
                                  Facts
S.B. 385, which relates to Marion County, is pending before the Senate. Section 5 of said bill as advertised and introduced is in words and figures as follows:
"Section 5. The County Engineer shall receive an annual salary of not less than $2,400.00 and not more than $4,800.00, the exact amount to be fixed by the Board of Revenue, to be paid in equal monthly installments, which salary may not be decreased during his term of office, such salary to be paid from the gasoline tax funds of Marion County, Alabama."
It is proposed to amend Section 5 of said bill to read as follows:
"Section 5. The County Engineer shall receive an annual salary of not less than $2,400.00 and not more than $5,600.00, the exact amount to be fixed by the Board of Revenue, to be paid in equal monthly installments, which salary may not be decreased during his term of office, such salary to be paid from the gasoline tax funds of Marion County, Alabama."
                                Question
Will the adoption of the proposed amendment to Section 5 of the bill as advertised contravene the provisions of Section 106 of the Constitution?
This is to certify the above resolution was adopted by the Senate on June 10, 1949.
/s/ J. E. Speight, Secretary *Page 364 
To the Senate of Alabama
State Capitol
Montgomery, Alabama
Sirs:
We acknowledge receipt of your communication of June 10th in which you ask if the proposed amendment to Senate Bill 385, as set forth in your inquiry, will contravene the provisions of § 106 of the Constitution. Our answer is No. We think that the proposed amendment is a detail of local legislation, designed to give the board of revenue a greater bargaining power in employing a county engineer. In this situation the legislature is not required to accept the bill in the exact terms of its proposal. Gray v. Johnson, Treasurer, 235 Ala. 405,179 So. 221; Opinion of the Justices, ante, p. 361, 41 So.2d 266
rendered June 9, 1949.
                          Respectfully submitted, JOEL B. BROWN ARTHUR B. FOSTER J. ED. LIVINGSTON THOMAS S. LAWSON DAVIS F. STAKELY
Associate Justices.